DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-5 have been amended; support for claims 1-3 are found on page 8 of the instant specification and original claim 8, the amendment to claims 4-5 were minor editorial changes.
Claims 6-8, 13-14 and 22-26 have been cancelled.
Claims 1-5, 9-12,15-16, and 21 are currently pending and have been examined on the merits in this office action.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  “fist composite film” should read “first composite film”.  Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The 35 USC § 112 rejection of the previous office action is withdrawn in view of the amendments to the claims.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 9-12, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Less et al. (US 2009/0155678 A1) in view of Kang (KR1020150037397 A).

Regarding claim 1, Less teaches a method for manufacturing an integral all-solid state rechargeable battery by applying a mixed slurry containing 60 wt% to 99 wt% of a conductive ceramic material (Less [0042], [0075-0080] and [0088] and claim 9, anode cathode and separator may be coated with a composite layer containing ceramic material at a ratio of inorganic particles (can be made of ceramic) to polymer at 95:5 to 35:65), 1 wt% to 40 wt% of a polymer when the sum of the conductive ceramic material and the polymer is set to 100 wt% (Less [0042], [0075-0080] and [0088] and claim 9, anode cathode and separator may be coated with a composite layer containing ceramic material at a ratio of inorganic particles (can be made of ceramic) to polymer at 95:5 to 35:65), and a solvent onto one of electrodes (Less [0075-0078] solvent can be added as well),
drying the mixed slurry to remove the solvent, resulting in a composite film containing the conductive ceramic material and the polymer (Less [0090] drying the liquid slurry; [0101] solvent removed to leave a solid porous body of polymer and ceramic particles), and
covering the electrode with a counter electrode (Less [0124] and [0104] formation of the electrode and then placed next to a counter electrode).
Less further teaches wherein a liquid electrolyte permeates the porous membrane of the separator and/or anode or cathode (Less [0066]), however fails to teach absorbing 1 to 40 parts by weight of a liquid electrolyte with respect to 100 parts by weight of the composite film containing the conductive ceramic material and the polymer in the composite film. 

Kang discloses a flexible lithium ion battery that includes a hybrid electrolyte having a solid electrolyte containing a liquid electrolyte permeated into the porous solid electrolyte. Kang is analogous with Less as both are related to a composite electrolyte containing ceramic and impregnated with a liquid electrolyte. Kim teaches wherein a liquid electrolyte is provided at 1-10% by weight of the solid electrolyte (Kang [0040-0041]). Kang teaches if the amount of the liquid electrolyte is too large than the liquid  electrolyte is connected to both ends so that lithium ions can only move through the liquid electrolyte  and that the disadvantages of the liquid electrolyte can be exposed (Kang [0040-0041]).
	Therefore, it would have been obvious to a skilled artisan before the effective filling date to incorporate the liquid electrolyte at a weight percent of 1-10% into the porous composite separators/ anode or cathode of Less as taught by Kang such that benefits of the liquid electrolyte and the solid electrolyte are present. Too much liquid electrolyte would saturate the composite separator and would cause free liquid electrolyte to be within the battery cell thus ruin the purpose of an all solid-state battery as claimed. The amount of liquid electrolyte that can be absorbed/incorporated within the composite separator is also deemed to be a result effective variable as a skilled artisan can adjust the amount of liquid electrolyte incorporated based on the saturation levels of the composite separators. See MPEP 2144.05, II.


Regarding claim 2, Less teaches a method for manufacturing an integral all-solid state rechargeable battery by applying a first mixed slurry containing 60 wt% to 99 wt% of a conductive ceramic material (Less [0042], [0075-0080] and [0088] and claim 9, anode cathode and separator may be coated with a composite layer containing ceramic material at a ratio of inorganic particles (can be made of ceramic) to polymer at 95:5 to 35:65), 1 wt% to 40 wt% of a polymer, and a solvent onto one of electrodes (Less [0075-0078] solvent can be added as well),
drying the mixed slurry to remove the solvent, resulting in a composite film containing the conductive ceramic material and the polymer (Less [0090] drying the liquid slurry; [0101] solvent removed to leave a solid porous body of polymer and ceramic particles), and
applying a second mixed slurry, different from the first mixed slurry, containing 60 wt% to 99 wt% of a conductive ceramic material (Less [0042], [0075-0080] and [0088] and claim 9, anode cathode and separator may be coated with a composite layer containing ceramic material at a ratio of inorganic particles (can be made of ceramic) to polymer at 95:5 to 35:65; the second slurry is different from the first slurry because the different slurries are for different components of the battery, anode, cathode, separator), 1 wt% to 40 wt% of a polymer, and a solvent onto one of electrodes (Less [0075-0078] solvent can be added as well),
drying the second mixed slurry to remove the solvent, resulting in a multilayered composite film consists of the first composite film and a second composite film containing the conductive ceramic material and the polymer (Less [0090] drying the liquid slurry; [0101] solvent removed to leave a solid porous body of polymer and ceramic particles; [0042] the anode, cathode and separator all have this composite film on both sides so when stacking the anode separator and cathode a multi layered composite film is seen),a conductive ceramic material, a polymer, and a solvent onto the first composite film,
covering the electrode with a counter electrode (Less [0124] and [0104] formation of the electrode and then placed next to a counter electrode).
Less further teaches wherein a liquid electrolyte permeates the porous membrane of the separator and/or anode or cathode (Less [0066]), however fails to teach absorbing 1 to 40 parts by weight of a liquid electrolyte with respect to 100 parts by weight of the composite film containing the conductive ceramic material and the polymer in the composite film. 

Kang discloses a flexible lithium ion battery that includes a hybrid electrolyte having a solid electrolyte containing a liquid electrolyte permeated into the porous solid electrolyte. Kang is analogous with Less as both are related to a composite electrolyte containing ceramic and impregnated with a liquid electrolyte. Kim teaches wherein a liquid electrolyte is provided at 1-10% by weight of the solid electrolyte (Kang [0040-0041]). Kang teaches if the amount of the liquid electrolyte is too large than the liquid  electrolyte is connected to both ends so that lithium ions can only move through the liquid electrolyte  and that the disadvantages of the liquid electrolyte can be exposed (Kang [0040-0041]).
	Therefore, it would have been obvious to a skilled artisan before the effective filling date to incorporate the liquid electrolyte at a weight percent of 1-10% into the porous composite separators/ anode or cathode of Less as taught by Kang such that benefits of the liquid electrolyte and the solid electrolyte are present. Too much liquid electrolyte would saturate the composite separator and would cause free liquid electrolyte to be within the battery cell thus ruin the purpose of an all solid-state battery as claimed. The amount of liquid electrolyte that can be absorbed/incorporated within the composite separator is also deemed to be a result effective variable as a skilled artisan can adjust the amount of liquid electrolyte incorporated based on the saturation levels of the composite separators. See MPEP 2144.05, II.




Regarding claim 3, Less teaches a method for manufacturing an integral all solid-state rechargeable battery by preparing a positive electrode unit in which a positive electrode and a first solid electrolyte are integrated (Less [0042] electrochemical cell includes a stack of positive electrodes/ separator layers and negative electrodes that are adhered to one another through the porous composite layers),
simultaneously or sequentially preparing a negative electrode unit in which a negative electrode and a second solid electrolyte are integrated (Less [0042] electrochemical cell includes a stack of positive electrodes/ separator layers and negative electrodes that are adhered to one another through the porous composite layers), and
attaching the positive electrode unit and the negative electrode unit (Less [0042] electrochemical cell includes a stack of positive electrodes/ separator layers and negative electrodes that are adhered to one another through the porous composite layers),
wherein the positive electrode unit/negative electrode unit is prepared by applying a mixed slurry containing 60 wt% to 99 wt% of a conductive ceramic material (Less [0042], [0075-0080] and [0088] and claim 9, anode cathode and separator may be coated with a composite layer containing ceramic material at a ratio of inorganic particles (can be made of ceramic) to polymer at 95:5 to 35:65), 1 wt% to 40 wt% of a polymer, and a solvent onto one of electrodes (Less [0075-0078] solvent can be added as well),
drying the mixed slurry to remove the solvent, resulting in a composite film containing the conductive ceramic material and the polymer (Less [0090] drying the liquid slurry; [0101] solvent removed to leave a solid porous body of polymer and ceramic particles), and
covering the electrode with a counter electrode (Less [0124] and [0104] formation of the electrode and then placed next to a counter electrode).

Regarding claims 4 and 5, modified Less teaches all the claim limitations of claims 2 and 3. Less further teaches wherein a spray coating system does multiple passes of applying the coating to the electrode resulting in multiple thin layers of the coating solution to employ a reduced delamination (Less [0096]). Therefore, it would have been obvious to a skilled artisan to duplicate the composite films of the anode and cathode to include multiple layers of each composite film.

Regarding claim 9, modified Less teaches all the claim limitations of claim 1. Less further teaches wherein the solvent used in the mixed slurry containing the conductive ceramic material, the polymer, and the solvent is N-methyl-2-pyrrolidone (NMP)-based one or derivative thereof, acetone-based one or derivative thereof (Less [0090] solvent can be NMP or acetone based as well as other options).

Regarding claim 10, modified Less teaches all the claim limitations of claim 1. Less further teaches wherein the liquid electrolyte is prepared by dissolving a lithium salt in a non-aqueous organic solvent, an ionic liquid solvent, or a mixture thereof (Less [0104] electrolyte includes a lithium salt dissolved in a nonaqueous solvent that is infused in a porous separator).

Regarding claim 11, modified Less teaches all the claim limitations of claim 10. Less further teaches wherein the non-aqueous organic solvent is carbonate-based one, ester-based one, ether-based one, or a combination thereof (Less [0105] organic solvents include carbonate esters based organic solvent, diethyl ether or can be used as a multicomponent mixture).

Regarding claim 12, modified Less teaches all the claim limitations of claim 10. Less further teaches wherein the ionic liquid solvent is a pyrrolidinium-based one (Less [0090] solvent is NMP (N-methylpyrrolidinone)).

Regarding claims 15 and 16, modified Less teaches all the claim limitations of claim 1. Less further teaches wherein the conductive ceramic material is lithium oxide-based one and wherein the lithium oxide based conductive ceramic material is an oxide of alumina, titania, or silica (Less [0087] these are oxides within the lithium ion battery and can be used as the conductive ceramic materials such as alumina, titania, silicon, etc.).

Regarding claim 21, modified Less teaches all the claim limitations of claim 1. Lee further teaches wherein the polymer is polyvinylidene fluoride (PVdF)-based one or copolymer thereof, poly[(vinylidene fluoride-co-trifluoroethylene]-based one or copolymer thereof, polyethylene glycol (PEO)-based one or copolymer thereof, polyacrylonitrile (PAN)-based one or copolymer thereof, poly(methylmethacrylate) (PMMA)- based one or copolymer thereof, polyvinyl chloride-based one or copolymer thereof, polyvinylpyrrolidone (PVP)-based one or copolymer thereof, polyimide (PI)-based one or copolymer thereof, polyethylene (PE)-based one or copolymer thereof, polyurethane (PU)- based one or copolymer thereof, polypropylene (PP)-based one or copolymer thereof, poly(propylene oxide) (PPO)-based one or copolymer thereof, poly(ethyleneimine) (PEI)-based one or copolymer thereof, poly(ethylene sulfide) (PES)-based one or copolymer thereof, poly(vinyl acetate) (PVAc)-based one or copolymer thereof, poly(ethylene succinate) (PESc)- based one or copolymer thereof, polyester-based one or copolymer thereof, polyamine-based one or copolymer thereof, polysulfide-based one or copolymer thereof, siloxane-based one or copolymer thereof, styrene-butadiene rubber (SBR)-based one or copolymer thereof, carboxymethylcellulose (CMC)-based one or copolymer thereof, a derivative thereof, or a combination thereof (Lee [0074] PVdF polymer is used as well as others such as polyethylene based, SBR, cellulose, etc.).

Response to Arguments
Applicant’s arguments, see remarks, filed 08/16/2022, with respect to the use of Babinec in view of the amended claims have been fully considered and are persuasive. The rejection of 05/16/2022 has been withdrawn. Additionally, the Incomplete Office Action is acknowledged and a new rejection is presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727